Citation Nr: 0910072	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-26 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to basic eligibility for Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to 
February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and January 2007 RO 
rating decisions, which denied eligibility to DEA benefits.  

The Veteran testified in a hearing before a Decision Review 
Officer (DRO) at the RO in October 2007.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  In a February 2006 rating decision, the Veteran was found 
to be totally disabled due to that service-connected PTSD, 
effective on October 14, 2003; the service-connected PTSD is 
not shown to be productive of total disability of a permanent 
in nature.   


CONCLUSION OF LAW

Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 has not been met.  38 U.S.C.A. §§ 
3500, 3501(a)(1), 3510 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.327, 3.340, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

As will be explained, the present claim lacks legal merit.  
As the law, and not the facts, is dispositive of the claim, 
the specific duties to notify and assist imposed by VCAA are 
not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

Nonetheless, considering the duties imposed by VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In October 2006, the RO sent the Veteran a letter advising 
her that to in order to substantiate a claim for permanent 
and total disability, the evidence must show a service-
connected disability that is totally disabling and not likely 
to improve.  The Veteran had ample opportunity to respond 
prior to the issuance of the January 2007 rating decision.  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support her claim and has 
had ample opportunity to respond.  

The October 2006 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

The letter also advised the Veteran that she must provide 
enough information about the records to allow VA to request 
them from the person or agency having them, and advised the 
Veteran that it was her responsibility to make sure VA 
received the records.  

Accordingly, the Board finds that the October 2006 RO letter 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the Veteran before the rating decision on appeal.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate her claim, and was afforded an 
opportunity to submit such information or evidence prior to 
the issuance of the June 2008 Supplemental Statement of the 
Case (SSOC).  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or her representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that the failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that, in rating cases, a claimant must be informed of 
the rating formulae for all possible schedular ratings for an 
applicable rating criteria and information regarding the 
effective date that may be assigned.  

The RO has not specifically advised the Veteran of the 
effective date that may be assigned.  However, the Board's 
action herein below denies entitlement to basic eligibility 
for DEA benefits, so no effective date is being assigned.  
Moreover, the rating formulae are not relevant to a claim for 
DEA benefits.  There is accordingly no chance of prejudice 
under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment record (STR) is on file.  In 
addition, the file includes Social Security Administration 
(SSA) records, and medical records from those VA and non-VA 
medical providers that the Veteran identified as having 
relevant records.  

Neither the Veteran nor her representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

The Veteran was afforded VA examinations, most recently May 
2008, for the express purpose of evaluating the service-
connected PTSD.  The Board accordingly finds no reason to 
remand for further examination.  

The Veteran has been advised of her entitlement to a hearing 
before the Board in conjunction with the issue on appeal, but 
she has not requested such a hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Dependents' Educational Assistance (DEA) is provided for the 
purpose of educating children whose education would otherwise 
be impeded or interrupted by the disability or death of a 
parent from a disease or injury incurred or aggravated in 
active service.  38 U.S.C.A. § 3500 (West 2002).  

A child is eligible to receive DEA if her parent was a 
Veteran who either (1) died of a service-connected 
disability; (2) died while totally and permanently disabled 
from a service-connected disability; or (3) has a total and 
permanent disability rating resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. 
§ 21.3021(a)(1).  

In this case, the Veteran is currently in receipt of a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected PTSD, which was assigned effective 
on October 14, 2003.  Accordingly, the only remaining 
question is whether the service-connected PTSD is permanent 
in nature.  

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled Veteran.  38 C.F.R. § 21.  The age 
of the disabled person may be considered in determining 
permanence.  See 38 C.F.R. § 3.340(b).  

Other factors to consider include failure to pursue 
treatment, and whether the disease has been shown to be of 
longstanding duration, actually totally incapacitating, or of 
such a nature as to render the probability of permanent 
improvement remote.  See KL v. Brown, 5 Vet. App. 205, 208 
(1993)  

Once permanence is established, a veteran need not undergo 
further VA examinations in order to retain her 100 percent 
disability rating for the permanent disability.  See 38 
C.F.R. § 3.327(b)(2)(iii).  

In the present case, the RO granted the claim of service 
connection for PTSD and assigned a 70 percent evaluation in a 
July 2005 rating decision.  However, the RO found that there 
was a likelihood of improvement and, accordingly, the rating 
decision noted that a future examination would be scheduled 
in April 2008.  

In addition, the July 2005 notice of decision explained to 
the Veteran that an examination would be scheduled at a 
future date to evaluate the severity of the service-connected 
PTSD.  

In addition to denying the Veteran's claim of eligibility to 
DEA benefits, the rating decision currently on appeal also 
assigned a total compensation rating based on individual 
unemployability.  Similar to the July 2005 rating decision, 
the present rating decision noted that the service-connected 
PTSD was subject to future examination.  

In November 2007, the Veteran underwent a VA PTSD 
examination.  The examiner reviewed the Veteran's claims file 
and documented the relevant medical history.  She noted that 
the Veteran was being seen in the VA Mental Health Clinic to 
obtain medications, but she did not participate in any 
outpatient counseling or therapy.  

The VA examiner also reported the Veteran's current 
complaints, including waking up every night with nightmares.  
The Veteran also complained of being very anxious and 
uncomfortable in public and being comfortable if she remained 
in her home.  In addition, she had trouble concentrating, but 
was "doing better" with regard to having suicidal thoughts.  

The Veteran described her typical day to include waking up 
around 11 a.m., watching television, then playing with her 
dogs and playing computer games, watching more television, or 
doing laundry.  She played computer games until she fell 
asleep.  

On mental status examination, the examiner found that the 
Veteran was reasonably groomed and appeared her stated age; 
she was cooperative; and her receptive and expressive 
language functions appeared intact.  She did not evidence 
impairment of thought or communication; she was alert and 
oriented; and her concentration was adequate for purposes of 
evaluation.  Her reporting of recent and past memories was 
intact; reality testing, judgment, and insight appeared 
intact.  She displayed no gross psychotic processes, 
including either delusions or hallucinations; and she 
reported no current suicidal or homicidal thoughts.  The 
Veteran presented as interpersonally appropriate, although 
soft-spoken.  

With regard to activities of daily living (ADL), the VA 
examiner noted that the Veteran reported no problems with 
bathing or dressing.  She reported that her husband did most 
of the cleaning, cooking; plus, he managed the finances.  The 
Veteran would not shop alone, but had a driver's license; she 
felt that she could not make decisions or plans.  

The examiner provided diagnoses of PTSD, and attention 
deficit disorder (ADD) and depression by medical records.  
She explained that the diagnoses were consistent with the VA 
Mental Health Clinic records, which also reported that the 
Veteran was "doing ok" on her medications.  

The VA examiner found that the Veteran's most significant 
problem was anxiety while away from home.  According to the 
examiner, this was not surprising, since the Veteran spent 
most days at home playing computer games and with her dogs.  
She assigned a GAF of 60.  

Finally, the examiner found that it was impossible to 
conclude that the Veteran's condition was total and 
permanent, since she had undergone no meaningful treatment 
for PTSD.  In explanation, the examiner stated that research 
shows that PTSD was amenable to treatment.  

The Veteran, however, was comfortable with minimal symptoms 
by staying at home and was not interested in changing her 
lifestyle.  The examiner noted that symptoms of ADD, 
depression, and personality disorder also affected the 
Veteran's functioning.  

The Veteran underwent a second VA PTSD examination in May 
2008, with the same examiner who evaluated the Veteran in 
November 2007.  First, the examiner  provided a medical 
history and a description of the Veteran's typical day, which 
had not changed since that described in the previous 
examination.  However, the Veteran indicated that she had 
been doing less housework, because she did not feel she could 
get off the couch.  

With regard to physical and mental health history, the 
Veteran reported that nothing had changed significantly since 
the previous examination.  The examiner noted that the 
Veteran was still seeing her VA psychiatrist every 3 months 
for medications and was not participating in any other mental 
health treatment.  

On mental status examination, the examiner found that the 
Veteran was reasonably groomed and appeared her stated age; 
she was cooperative, walked with a cane, and made little eye 
contact.  Her receptive and expressive language functions 
appeared intact; she displayed no evidence of thought or 
communication impairment; was alerted and oriented; 
concentration was adequate for evaluation; report of recent 
and past memories was intact.  

Her reality testing, judgment, and insight appeared intact; 
she displayed no gross psychotic process, such as delusions 
or hallucinations; she denied suicidal or homicidal thoughts; 
she presented as reasonably interpersonally appropriate.  The 
Veteran's ADL were unchanged from the previous examination.  

The VA examiner found that the Veteran continued to present 
with the same symptoms as 5 months prior, although the 
Veteran emphasized that she felt more depressed and socially 
anxious.  

The VA examiner provided diagnoses of PTSD, and ADD and 
depression by medical records.  She assigned a GAF of 60, 
since the Veteran reported moderate difficulty taking care of 
herself and her home due mostly to poor concentration.  She 
led an inactive life, but had little difficulty with that 
lifestyle.  

Again, the examiner explained that the Veteran's most 
significant problem was social anxiety resulting in social 
withdrawal.  The Veteran was not seeking further mental 
health treatment or a more active lifestyle to address her 
"many mental and emotional symptoms," which included ADHD, 
depression, and personality disorder.  

Previously, in April 2005, the Veteran underwent another VA 
PTSD examination.  The examiner, Dr. JLN, reviewed the 
Veteran's claims file and documented the relevant medical 
history.  He noted a January 2004 suicide attempt and the 
Veteran's then-regular treatment at the MHC.  He also noted 
the Veteran's medications, and her current complaints, which 
included feelings of anxiety and depression, nightmares and 
flashbacks.  

On mental status examination, the examiner found that the 
Veteran had difficulty with concentration, but no delusions 
or psychotic symptoms; she spoke in a "very quite manner," 
and appeared to have a blunted affect.  

The Veteran complained of poor sleep and looked overtired; 
she complained of having panic attacks in a crowd.  Mood was 
depressed; speech was slowed; memory was intact times three; 
she was oriented times three.  The Veteran compulsively 
avoided any stimuli reminding her of her in-service trauma.  
Personal hygiene was adequate, and the Veteran denied current 
suicidal or homicidal thoughts.  

Based on his examination, the examiner provided a diagnosis 
of PTSD and assigned a GAF of 60.  He noted that the 
Veteran's prognosis was guarded.  The examiner reiterated 
this diagnosis in a May 2005 addendum opinion.  

The record also includes extensive VA medical center (VAMC) 
Mental Health Clinic (MHC) treatment notes, which show that 
the Veteran's symptoms have remained relatively unchanged 
from those reported in the VA examination reports.  

In November 2002, an MHC 2002 psychiatric evaluation report 
provided a GAF of 25.  The physician recommended involuntary 
commitment, but the Veteran ran away first.  The emergency 
commitment (EC) was rescinded later in November 2002.  

In January 2004, the Veteran was hospitalized after a suicide 
attempt.  The hospital discharge examination report, authored 
by Dr. CC, a psychiatrist, provided a diagnosis of PTSD by 
history and noted that the assigned GAF was 30 on admission 
and 40 at discharge.    

Otherwise, the Veteran's GAF scores during the period in 
question ranged from a high of 65 (including in February 2008 
and July 2005) to a low of 40 (in March 2003).  The most 
recent GAF of record, in May 2008, was 50.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
D.C., American Psychiatric Association, 1995 (GAF scores 
record a clinician's judgment of an individual's overall 
level of functioning, with 100 representing a high level of 
functioning and no psychiatric symptoms); see also, e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995) (citing GAF scores and 
interpretations of the score as important considerations in 
rating a psychiatric disability).  

Finally, the Board notes that the Social Security 
Administration (SSA) awarded the Veteran disability benefits 
in February 2004, for PTSD and depression, plus a knee 
injury.  The determination noted that the Veteran's disorders 
were "quite disabling."  

After a careful review of the evidence, the Board finds that 
the Veteran's disability is not permanent in nature.  Even 
though service-connected PTSD symptoms have persisted for 
many years, the medical evidence of record establishes that 
PTSD is amenable to treatment that the Veteran has not sought 
treatment.  The November 2007 VA examiner specifically 
concluded that a finding of permanence was not possible 
without the Veteran first seeking treatment.  The remaining 
medical evidence does not controvert the November 2007 VA 
examiner's opinion.  

The Board has also considered the lay evidence of record.  
The Veteran, as a lay person, is competent to report on the 
onset and continuity of symptomatology.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

In an August 2007 statement, the Veteran indicated that her 
symptoms had remained constant since the in-service stressor.  
She also wrote that she could not work or go outside alone, 
and had panic attacks and trouble sleeping.  The Veteran 
reiterated these assertions during her October 2007 Decision 
Review Officer (DRO) hearing.  

The Board recognizes that the Veteran feels she is qualified 
for permanent and total status.  However, her lay assertions 
do not contradict the medical evidence cited above, and do 
not support a conclusion that the service-connected PTSD is 
permanent in nature.  

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
veteran's claim entitlement to DEA benefits.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Eligibility for Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


